Exhibit 10.21

LEASE

THIS LEASE is made and executed as of the 17th day of April, 2006, by and
between, KRISLEE-TEXAS, LLC, a Michigan limited liability company (“Landlord”),
and MANITEX, INC., a Texas corporation (“Tenant”), who agree as follows:

WHEREAS, Tenant is currently the owner of the Premises and is in possession of
the Premises;

WHEREAS, pursuant to a Purchase Agreement, executed simultaneously herewith,
Tenant is selling the Premises to Landlord.

WHEREAS, Tenant wishes to extend its occupancy at the Premises for a period of
twelve (12) years.

SECTION 1

THE PREMISES

1.01 Landlord leases to Tenant and Tenant leases from Landlord, for the term and
subject to the provisions of this Lease the land and improvements (the
“Premises”) legally described on attached Exhibit A.

SECTION 2

LEASE TERM

2.01 The term of this Lease (the “Term”) shall commence April     , 2006 on the
date hereof (the “Commencement Date”) and shall end on the last day of the one
hundred forty-fourth (144th) full calendar month after the Commencement Date, or
if one or more extension options is/are exercised by Tenant as provided herein,
the date for expiration of the last such extension to be exercised (the
“Expiration Date”).

SECTION 3

RENT; ADDITIONAL RENT

3.01 During the Term specified in Section 2.01, Tenant agrees to pay to Landlord
minimum net rent in monthly installments, calculated as follows:

(a) During the first twelve (12) months following the Commencement Date, the
annual minimum net rent shall be $804,000 payable in twelve equal monthly
installments. In addition, for the period from the Commencement Date through the
last day of the partial calendar month at the beginning of the Term, Tenant
shall pay minimum net rent prorated on a daily basis based upon the number of
days existing in such partial calendar month calculated in the foregoing manner.

(b) For each succeeding twelve (12) month period (or final partial year) during
the Term, the minimum net rental shall be adjusted to an annualized amount equal
to the annualized minimum net rental during the preceding twelve (12) month
period times multiplied by a fraction, the numerator of which shall be the CPI
for the final month of the preceding twelve (12) month period, and the
denominator of which shall be the CPI for the first month of the preceding such
twelve (12) month period. For purposes hereof,



--------------------------------------------------------------------------------

“CPI” shall mean and refer to the Consumer Price Index for All Urban Consumers,
U.S. City Average, All Items, 1982-84 = 100, as issued by the Bureau of Labor
Statistics, United States Department of Labor. If at any time during the term
hereof the United States Bureau of Labor Statistics shall discontinue the
issuance of the CPI, then the parties agree to use any other standard,
nationally recognized cost of living index then issued and available, which is
published by the United States Government, and if no governmental index is then
published, then by any generally recognized privately published index of the
cost of living. Notwithstanding the foregoing, (i) the adjustment in minimum net
rental for any such twelve (12) month period in the term shall not exceed two
percent (2%) of the annualized minimum net rental for the previous twelve
(12) month period, and (ii) in no event shall the minimum net rent in any
succeeding twelve (12) month period be less than that paid during the preceding
twelve (12) month period. Additionally, if the adjustment in annualized minimum
net rental for any new twelve (12) month period has not been calculated prior to
the due date of the monthly installment of minimum net rent for such month, the
relevant monthly installment shall be paid based on the prior year’s annualized
minimum net rent until such time as the new minimum net rent has been
established, and the shortfall, if any, shall be paid with the first monthly
installment for which the revised minimum net rent has been established.

(c) Except as otherwise set forth hereinabove, each monthly installment of
minimum net rent shall be paid in advance, on the first day of each calendar
month during the Term.

3.02 In addition to the minimum net rent specified in Section 3.01 above, Tenant
agrees to pay as “Additional Rent” for the Premises (i) all governmental taxes,
assessments, fees, penalties and charges of every kind or nature (other than
Landlord’s income taxes), whether general, special, ordinary or extraordinary,
due and payable at any time, or from time to time, during the Term and any
extensions thereof, in connection with the ownership, leasing or operation of
the Premises or of the personal property and equipment located therein or in
connection therewith (collectively, “:Taxes”) and (ii) all costs, expenses and
charges of every nature, including, but not limited to capital expenditures,
relating to, or incurred in connection with, the ownership or operation of the
Premises and that are attributable to the Term. All such Taxes shall be paid by
Tenant before they become delinquent. Because Tenant or one of Tenant’s
affiliates was the prior owner and in possession of the Premises prior to the
Commencement Date, there will be no proration of taxes for the first year of the
Term. The Taxes for last year of the Term and any extension thereof will be
prorated as follows: (i) Taxes which are due and payable in the last year of the
Term shall be prorated between Landlord and Tenant as of last date of the Term
on the basis of the days remaining in that calendar year; (ii) Any tax bills due
in the calendar year not yet received by the last date of the Term will be
estimated based upon the previous years bill; and (c) Landlord shall be
responsible for its prorated amount of any payment not credited to Tenant at the
end of the Term. If any special assessments levied against the Premises are
payable in installments, Tenant shall be responsible only for those installments
that are attributable to the period during which Tenant has possession of the
Premises. For purposes hereof, Taxes for any year shall be Taxes that are first
due for payment in that year, rather than taxes that are assessed or become a
lien or accrue during such year. If at any time during the Term, the methods of
taxation prevailing on the date hereof shall be altered, such additional or
substitute tax, assessment, levy, charge or imposition shall be deemed to be
included within the term “Taxes” for the purposes hereof. Tenant shall have the
right, at its sole cost, to contest or appeal any assessment for Taxes. All
refunds or credits obtained as a result of any such contest or appeal shall
belong to and be remitted directly to Tenant.

 

2



--------------------------------------------------------------------------------

3.03 Landlord and Tenant acknowledge and agree that this is a net lease, and
that it must yield, net, to Landlord during the original Term, not less than the
minimum net rent shown in Section 3.01. All costs, expenses and charges of every
nature relating to the Premises which may be attributable to, or become due
during, the Term will be paid by Tenant, and Tenant will indemnify and hold
harmless Landlord from and against such costs, expenses and charges.

SECTION 4

LATE CHARGES AND INTEREST

4.01 Any rent or other sums, if any, payable by Tenant to Landlord under this
Lease which are not paid within five (5) days after they are due, and any rent
or other sums received and accepted by Landlord more than five (5) days after
they are due, will be subject to a late charge of two percent (2%) of the amount
due in each instance, to cover Landlord’s additional administrative costs. Such
late charges will be due and payable as additional rent on or before the due
date of the next installment of minimum net rent.

4.02 Any rent, late charges or other sums payable by Tenant to Landlord under
this lease not paid within thirty (30) days after the same are due will bear
interest at a per annum rate equal to eight (8%) from the date such payments
first became due. Such interest will be due and payable as Additional Rent on or
before the due date of the next installment of minimum net rent, and will accrue
from the date that such rent, late charges or other sums are payable under the
provisions of this Lease until actually paid by Tenant.

SECTION 5

SECURITY DEPOSIT

5.01 None required.

SECTION 6

CONDITION OF PREMISES

Tenant agrees that Tenant is familiar with the condition of the Premises, and
Tenant hereby accepts the Premises on an “AS-IS,” “WHERE-IS” basis, with
assumption of all faults. Tenant acknowledges that it has been in control of
occupancy of the Premises for at least ten (10) years and that neither Landlord
nor any representative of Landlord has made any representation as to the
condition of the Premises or the suitability of the Premises for Tenant’s
intended use. Tenant represents and warrants that Tenant has made its own
inspection of the Premises and is not relying on any representation of Landlord
with respect thereto. Landlord shall not be obligated to make any repairs,
replacements or improvements of any kind or nature to the Premises (whether
structural or nonstructural and whether or not involving the roof of the
Building, the Building’s HVAC (defined below) system, the Premises’ parking lot,
or any other component of the Premises) in connection with, or in consideration
of, this Lease.

 

3



--------------------------------------------------------------------------------

SECTION 7

USE OF PREMISES; SIGNAGE

7.01 Tenant shall be entitled to use and occupy the Premises for any lawful
purpose in compliance with all applicable laws, ordinances.

7.02 Tenant shall have the right, with Landlord’s consent, which consent shall
not be unreasonably withheld, conditioned or delayed, and subject to compliance
with the applicable zoning ordinance, to prominent exterior signage, all as
reasonably determined by Tenant.

SECTION 8

MAINTENANCE AND REPAIR

8.01 Throughout the term of this Lease, Tenant at its sole cost and expense,
will take good care of the Premises, both inside and outside and keep the same
and all parts thereof, including without limitation, HVAC, plumbing and
electrical systems, the roof, foundations and appurtenances thereto, and the
drive and parking areas, together with any and all alterations, additions and
improvements therein or thereto, in substantially the same condition as on the
Commencement Date, normal wear and tear and casualty loss excepted, suffering no
waste or injury, and will perform all regular and special maintenance and
promptly make all needed repairs and replacements, interior and exterior,
structural and non-structural, ordinary and extraordinary, foreseen and
unforeseen, in and to the Premises, including vaults, sidewalks, water, sewer,
electrical and gas connections, pipes and mains, ventilation, heating and
air-conditioning systems, sprinkler systems, and all other fixtures, machinery
and equipment now or hereafter belonging to or connected with the Premises or
used in its operation in order that the Premises remain in a first class
condition. All maintenance, repairs and replacements made by Tenant will be at
least equal in quality and class to that historically performed by Tenant or its
affiliates at the Premises.

8.02 Any maintenance, repairs, additions or alterations to the Premises or any
of its systems (e.g., plumbing, electrical, mechanical), structural or
non-structural, which are required by any law, statute, ordinance, rule,
regulation or governmental authority or insurance carrier, including, without
limitation, OSHA and the American With Disabilities Act, will be promptly made
by Tenant at its sole expense.

SECTION 9

INSURANCE

9.01 Tenant shall, at its cost, obtain, pay for and maintain “All Risk” property
insurance on a replacement cost basis (which in no event shall be less than the
initial principal balance of any first mortgage on the Premises obtained by
Landlord), covering the building and all of the other improvements on the
Premises, which insurance shall be written without a co-insurance penalty. The
total amount of the deductible required under each policy providing such
coverage shall be no more than $25,000.00 per loss. Landlord shall be named as
an additional insured, and Landlord’s mortgagee shall be named pursuant to a
standard mortgagee endorsement. The property insurance required to be maintained
by Tenant shall also include coverage for acts of terrorism; provided that the
cost of said terrorism coverage does not exceed ten percent (10%) of the cost of
the overall liability insurance premium without such terrorism coverage.

9.02 Tenant shall, at its cost, at all times during the Lease Term obtain and
pay for and maintain in full force and effect a commercial general liability
insurance policy covering Tenant against claims arising out of liability for
bodily injury and death,

 

4



--------------------------------------------------------------------------------

and property damage occurring in and about the Premises, with limits of not less
than $2,000,000.00 per occurrence and $5,000,000.00 annual general aggregate.
The total amount of a deductible or otherwise self-insured retention with
respect to such coverage shall be not more than $50,000.00 per occurrence. Such
insurance shall: (i) provide coverage on an occurrence basis or a claims made
basis; (ii) name Landlord and any mortgagee of Landlord as additional insureds;
and (iii) include a severability of insured parties provisions and a
cross-liability endorsement. Tenant may, at its option, provide the above
insurance by means of a so-called “blanket” policy; provided, however, that any
such policy or policies of blanket insurance must, as to the Premises, otherwise
comply as to endorsements and coverage with the other provisions of this
Section 9.

9.03 Tenant shall, at its cost, obtain, pay for and maintain workers’
compensation insurance as required in the state in which the Premises are
located.

9.04 Tenant shall, at is cost, obtain, pay for and maintain loss of rents
insurance covering minimum net rent for a period of one (1) year.

9.05 All insurance policies required under this Lease shall: (i) be issued by
companies licensed to do business in the State in which the Premises are located
and acceptable to Landlord; (ii) not be subject to cancellation or material
change or non-renewal without at least thirty (30) days’ prior written notice to
Landlord; and (iii) be deemed to be primary insurance in relation to any other
insurance maintained by Landlord. A certificate of insurance evidencing such
policy shall be delivered by Tenant to Landlord upon commencement of the Lease
Term and thereafter at least thirty (30) days prior to any expiration of such
policy.

9.06 Landlord shall not be liable to Tenant [or to any insurance company (by way
of subrogation of otherwise) insuring Landlord] for any loss or damage to the
Premises, the structure of the buildings located thereon, other tangible
property located on the Premises, or any resulting loss of income, or losses
under workers’ compensation laws and benefits, despite the fact that such loss
or damage might have been occasioned by the negligence or misconduct of such
party, its agents or employees, provided and to the extent that any such loss or
damage would be covered by insurance that the party suffering the loss is
required to maintain pursuant to the terms of this Lease. The failure of Tenant
to insure its property shall not void this waiver. Tenant shall secure an
appropriate clause in, or an endorsement upon, each insurance policy obtained by
it and covering or applicable to the Premises and the personal property,
fixtures, and equipment located therein or thereon, pursuant to which the
insurance company consents to such waiver of right of recovery. The waiver of
right of recovery set forth above in this Section 9.05 shall extend to Landlord,
its agents and employees, and its mortgagee.

SECTION 10

CASUALTY LOSS

10.01 Subject to the provisions of Section 10.03 below, if the Premises are
damaged by fire or other insured casualty, Tenant shall repair the damage and
restore and rebuild the Premises with reasonable dispatch. Landlord will (and if
applicable, will cause its mortgagee to) promptly endorse any check for
insurance proceeds in favor of Tenant in order to fund repairs and restoration
and will not delay or condition such endorsement.

 

5



--------------------------------------------------------------------------------

10.02 If (a) the Premises is damaged by fire or other casualty thereby causing
material interference with Tenant’s use, enjoyment or occupancy of the Premises,
or (b) the Premises are partially damaged by fire or other casualty casualty
thereby causing material interference with Tenant’s use, enjoyment or occupancy
of the Premises, all rent shall be equitably abated to the extent of the portion
of the Premises Tenant is unable to reasonably use, enjoy, or occupy until
completion of the repair and restoration work and issuance of a certificate of
occupancy.

10.03 If the Premises is totally destroyed by fire or other casualty, or if the
Premises is so damaged by fire or other casualty that: (i) its repair or
restoration requires more than two hundred forty (240) days; or (ii) such repair
or restoration requires the expenditure of more than seventy percent (70%) of
the full insurable value of the Premises immediately prior to the casualty; or
(iii) the damage (x) is less than the amount stated in (ii) above but more than
fifty percent (50%) of the full insurable value of the Premises and (y) occurs
during the last two (2) years of Lease Term; Tenant shall have the option to
terminate this Lease (by so advising Landlord in writing) within thirty
(30) days after such contractor or architect delivers written notice of its
opinion to Landlord and Tenant. In such event, the termination shall be
effective as of the date upon which Landlord receives written notice from Tenant
terminating this Lease pursuant to the preceding sentence. In addition, if
repair and restoration of the Premises is not completed and a certificate of
occupancy issued within two hundred forty (240) days after occurrence of the
casualty loss (subject to increase by up to 30 days due to force majeure
events), Tenant shall have the right to terminate this Lease by so advising
Landlord in writing within ten (10) business days after expiration of such two
hundred forty (240) day period (as extended by up to 30 days due to force
majeure events), except that such termination election shall be void if the
repair and restoration work is substantially completed and a certificate of
occupancy has been issued before Tenant’s delivery of its termination notice.

SECTION 11

COMPLIANCE WITH LAWS; HAZARDOUS MATERIALS

11.01 To the best of Tenant’s knowledge, neither the Tenant nor any affiliate of
Tenant has used Hazardous Materials (hereinafter defined) on, from or affecting
the Premises in any manner which violates in any material respect federal, state
or local laws, ordinances, rules, regulations or policies governing the use,
storage, treatment, transportation, manufacture, refinement, handling,
production or disposal of Hazardous Materials, including, without limitation,
the laws referred to below (collectively, “Environmental Laws”) or which causes
an existing material environmental problem or contamination at our about the
Premises, or which required or requires any permit or are subject to special
regulation (without in each such case having obtained the applicable permit or
complied with such special regulation).

11.02 The Tenant has never received any notice of any violations (and to the
best of its knowledge is not aware of any existing violations) of Environmental
Laws, the Premises are not in violation of any Environmental Laws and the Tenant
is unaware of (i) any actions commenced or threatened by any party for
non-compliance of Environmental Laws which affects the Premises in any material
way, or (ii) any environmental problems or contamination at or about the
Premises.

11.03 The Tenant shall only use Hazardous Materials in the ordinary course of
its business at the Premises and such use shall not in any manner violate
Environmental Laws governing said use nor require any permit, nor cause any
environmental problems or

 

6



--------------------------------------------------------------------------------

contamination at or about the Premises. The Tenant shall not cause or permit the
Premises to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose of, transfer, produce or process any hazardous waste, except in
compliance with Environmental Laws.

11.04 The Tenant shall conduct and complete all investigations, studies,
sampling and testing, and all removal and other actions necessary to clean up
and remove all Hazardous Materials on, under, from or affecting the Premises if
the Tenant is required by Environmental Laws or any agency or court order,
determination or recommendation to undertake such acts or if Tenant shall become
aware of the presence of Hazardous Materials on, under, from or affecting the
Premises.

11.05 The Tenant shall indemnify, defend and hold harmless Landlord, its
employees, attorneys, agents, advisors, trustees, officers, directors, members,
successors and assigns from any and against all claims, suits, demands,
penalties, liabilities, settlements, damages, costs or expenses of whatever kind
or nature, including attorneys’ fees, fees of environmental consultants and
laboratory fees, known or unknown, contingent or otherwise, arising out of or in
any way related to (i) the presence, contamination, use, disposal, discharge,
emission, release or threatened release by Tenant of any Hazardous Materials on,
over, under, from or affecting the Premises or the soil, water, vegetation,
buildings, personal property, persons or animals thereon; (ii) any personal
injury or property damage (real or personal) arising out of or related to such
Hazardous Materials used by Tenant on the Premises including, without
limitation, the loss of use thereof; (iii) any lawsuit brought or threatened,
settlement reached or governmental order or directive relating to such orders,
regulations, requirements or demands of governmental authorities, which are
based upon Hazardous Materials used by Tenant on, under, from or about the
Premises with respect to any acts, violations or matters indemnified against by
the Tenant pursuant to this subparagraph.

11.06 The Tenant agrees that, upon expiration of the Term or any extensions
thereof, or upon any earlier termination of this Lease, the Tenant shall deliver
the Premises to Landlord free of any and all Hazardous Materials to the extent
required by and in compliance with all Environmental Laws.

11.07 For purposes of this Lease, “Hazardous Materials” include, without
limitation, any flammable explosive or radioactive materials, mono- and
polychlorinated biphenyls, petroleum products, natural gas, radon and natural
gas liquids, asbestos-containing materials, hazardous materials, hazardous
wastes, pollutants, contaminants, hazardous or toxic substances or related
materials defined in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 USC § 9601, et seq.), the Superfund
Amendments and Reauthorization Act (Public Law 99-499, 100 Stat. 1613), the
Hazardous Materials Transportation Act, as amended 949 USC § 1801, et seq.), the
Resource Conservation and Recovery Act, as amended (42 USC § 6901, et seq.), the
National Environmental Policy Act (42 USC 4321), the Safe Drinking Water Act (42
USC § 300F, et seq.), the Federal Water Pollution Control Act (33 USC § 1251, et
seq.), the Clean Air Act (42 USC § 7401, et seq.), the Environmental Protection
Agency regulations pertaining to asbestos (including 40 C.F.R. Part 61, 29
C.F.R. §§ 1910.1001 and 1926..58), the Toxic Substances Control Act, as amended
(15 USC § 2601, et seq.), the Michigan Environmental Code, as amended, and in
the regulations, rules and policies adopted and promulgated thereto, or in any
other federal, state or local governmental law, ordinance, rule or regulation.

 

7



--------------------------------------------------------------------------------

11.08 The Tenant shall deliver to Landlord at such times as Landlord shall
reasonably require (but in no event more often than annually), evidence that all
licenses, permits or certificates, if any, required under all applicable
Environmental Laws with respect to the Premises have been obtained and evidence
of compliance with “right to know regulations” and other disclosure requirements
under Environmental Laws.

SECTION 12

ALTERATIONS

12.01 Tenant may at any time and from time to time, so long as Tenant is not in
default under this Lease beyond applicable notice and cure periods, at its
expense and without Landlord’s consent, make additions, alterations or
improvements (including the construction of a separate additional building) in
and to the Premises in an amount not to exceed One Hundred Thousand Dollars
($100,000) on any one occasion in a lien free basis and with notice of such
action to Landlord at least thirty (30) days prior to commencing such activity
(hereinafter collectively referred to as “Alterations”), provided that the fair
market value of the Premises shall not be diminished thereby. Additions,
alterations or improvements to the Premises, including construction of a
separate building, in amounts exceeding One Hundred Thousand Dollars ($100,000)
on any one occasion shall require Landlord’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Landlord shall have no right,
except upon the request of or express prior written approval by Tenant (which
approval may be witheld in Tenant’s sole discretion), to construct additions,
alterations or improvements (including without limitation construction of any
additional buildings or improvements) upon the Premises. Upon expiration or
earlier termination of the Term, Tenant shall not be required to remove or
restore any Alterations, provided that Tenant shall be entitled to remove any
Alterations if Tenant restores the Premises to its condition prior to such
Alterations.

12.02 Tenant shall cause any Alterations performed by it to be performed in a
good and workmanlike manner, using materials and equipment at least equal in
quality and class to the existing components of the Building. Tenant shall
obtain all necessary permits and certificates for final governmental approval of
the Alterations. Tenant shall be solely responsible for obtaining a certificate
of occupancy for all Alterations, and shall observe and comply with all
applicable provisions of the laws granting construction liens for persons
providing goods or services for the improvement of real estate.

12.03 Tenant shall defend, indemnify and hold harmless Landlord against, and at
Tenant’s expense, shall procure the satisfaction or discharge of record of any
construction liens resulting from Alterations contracted for by Tenant within
sixty (60) days after the filing thereof; or in lieu thereof, Tenant may procure
(for Landlord’s benefit) a bond or other protection against any such lien or
encumbrance. If and in the event Landlord reasonably determines that any such
lien if left undischarged would place Landlord’s interest in the Premises
unreasonably at risk, or cause a material default under Landlord’s mortgage of
the Premises, then upon not less than ten (10) days notice to Tenant, Landlord
may itself bond off such lien and invoice the cost of such bond to Tenant,
payable as Additional Rent with the next installment of minimum annual rent
falling due.

 

8



--------------------------------------------------------------------------------

SECTION 13

QUIET ENJOYMENT

13.01 So long as Tenant is not in default under this Lease beyond applicable
notice and cure periods, Tenant shall have continuous and exclusive possession
of the Premises, and shall have the quiet and peaceful use and enjoyment of the
Premises.

SECTION 14

UTILITIES

14.01 Tenant, at its own expense, shall purchase and pay for all utility
services to the Premises.

SECTION 15

ESTOPPEL CERTIFICATES; SUBORDINATION; MORTGAGE

15.01 Tenant shall at any time upon not less than ten (10) business days prior
written notice from Landlord execute, acknowledge and deliver to Landlord a
statement in writing (i) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect), the
amount of any security deposit, and the date to which the rent and other charges
are paid in advance, if any, and (ii) acknowledging that there are not, to
Tenant’s knowledge, any uncured defaults on the part of Landlord hereunder, or
specifying such defaults if any are claimed.

15.02 Provided that Tenant is provided with a reasonable and customary
nondisturbance agreement duly executed by the holder of any mortgage and in form
and substance reasonably acceptable to Tenant, this Lease shall be subject and
subordinate at all times to any mortgage or deed of trust that may now exist or
hereafter be placed upon and encumber any or all of the Premises or Landlord’s
interest or estate in the Premises. Notwithstanding the foregoing, Landlord
shall have the right to subordinate or cause to be subordinated any such
mortgage lien to this Lease. Subject to delivery of a signed nondisturbance
agreement as aforesaid, Tenant shall execute and deliver, upon reasonable
request by Landlord, a subordination agreement confirming the priority or
subordination of this Lease with respect to any such mortgage.

SECTION 16

LANDLORD’S RIGHTS

16.01 Landlord shall have the right, subject to Tenant’s security procedures and
requirements, advance written notice of which shall be given by Tenant to
Landlord, to enter and/or pass through the Premises during normal business hours
upon reasonable prior notice (except that no notice shall be required in the
event of emergency threatening imminent risk of injury or damage) to examine and
inspect the Premises and to show them to actual and prospective lenders,
prospective purchasers or mortgagees of the Premises or providers of capital to
Landlord and its affiliates. During the period of twelve (12) months prior to
the Expiration Date (or at any time, if Tenant has abandoned the Premises or is
otherwise in default beyond applicable notice and cure periods under this
Lease), Landlord may exhibit the Premises to prospective tenants.
Notwithstanding the foregoing, and without limitation, Tenant may require
Landlord, as a condition to permitting access to the Premises, to execute a
confidentiality agreement binding upon Landlord, its employees, consultants,
agents and contractors and in form satisfactory to Tenant.

 

9



--------------------------------------------------------------------------------

SECTION 17

INDEMNIFICATION

17.01 Tenant will protect, indemnify and hold harmless Landlord from and against
any and all claims, actions, damages (excluding loss of profits and
consequential and speculative damages), liability and expenses (including court
costs, reasonable fees of attorneys, investigators and experts) in connection
with loss of life, personal injury or damage to property at the Premises to the
extent occasioned wholly or in part by any negligent act or omission of Tenant,
its employees, agents, licensees and guests, whether prior to or during the
Lease Term. In case any action or proceeding is brought against Landlord by
reason of the foregoing, Tenant, at its expense, shall resist and defend such
action or proceeding, or cause the same to be resisted and defended by counsel
(reasonably acceptable to Landlord) designated by the insurers whose policy
covers such occurrence or by counsel designated by Tenant and approved by
Landlord. Tenant’s obligations pursuant to this Section 17.01 shall survive the
expiration or termination of this Lease.

SECTION 18

CONDEMNATION

18.01 If the entire Premises are taken or condemned by governmental authority
(or a conveyance in lieu thereof is made by Landlord), this Lease shall
terminate as of the date title is transferred. If a portion of the Premises that
is material to Tenant’s operations is taken or condemned by governmental
authority (or a conveyance in lieu of any such material portion is made by
Landlord) and Tenant is unable to make reasonable changes to allow continuance
of operations on an economic basis comparable to that which existed prior to
such taking or condemnation, then this Lease may, at Tenant’s sole option, be
terminated effective upon the date title to such material portion is transferred
or such later date as Tenant may specify in its termination notice. If, in the
event of a taking or condemnation, Tenant does not elect to terminate this
Lease, an equitable reduction shall be made to all rent thereafter required to
be paid by Tenant hereunder. All sums which may be payable on account of any
taking or condemnation shall belong to the Landlord, and Tenant shall not be
entitled to any part thereof, provided, however, that Tenant shall be entitled
to retain any amount awarded for Tenant’s trade fixtures, leasehold
improvements, moving expenses, loss of business, or for any other item
specifically awarded to Tenant or otherwise which does not pertain to property
owned by Landlord or otherwise affect Landlord’s award.

SECTION 19

ASSIGNMENT OR SUBLETTING

19.01 Tenant agrees not to assign or in any manner mortgage, encumber or
transfer this Lease or any interest in this Lease without the previous written
consent of Landlord, and not to sublet the Premises or any part of the premises
or allow anyone to use or to come in with, through or under it without like
consent; provided, however, that such consent shall not be unreasonably
withheld, conditioned or delayed. In no event may Tenant assign or otherwise
transfer this Lease or any interest in this Lease at any time while in default
hereunder. One such consent will not be deemed a consent to any subsequent
assignment, subletting, occupation, or

 

10



--------------------------------------------------------------------------------

use by any other person. Any merger or sale of stock of a corporate tenant, or
of partnership interests in a partnership tenant, or of membership interests in
a limited liability company, involving the transfer of fifty percent (50%) or
more of the ownership interest of such tenant as of the date of this Lease shall
be considered an assignment or subletting of this Lease or the Premises for
purposes of this Section 19. So long as Tenant is not in default under this
Lease beyond applicable notice and cure periods, Tenant may, however, assign
this Lease to a corporation with which it may merge or consolidate, to any
parent, affiliate or subsidiary of Tenant or subsidiary of Tenant’s parent, or
to a purchaser of substantially all of Tenant’s assets if the assignee has
assets and creditworthiness substantially equal to or greater than Tenant and if
the assignee executes an agreement required by Landlord assuming Tenant’s
obligations and if Guarantor ratifies its obligations under the Guaranty after
such assignment. In the absence of a written agreement to the contrary, there
shall be no release of the Tenant and/or Guarantor. The acceptance of rent from
an assignee, subtenant or occupant will not constitute a release of Tenant from
the further performance of the obligations of Tenant contained in this Lease.

19.02 If Tenant assigns all its rights and interests under this Lease, the
assignee under such assignment shall expressly assume all the obligations of
Tenant hereunder in an instrument, approved by Landlord as to form and substance
(which approval will not be unreasonably withheld or delayed), delivered to
Landlord at the time of such assignment. No assignment or sublease made as
permitted by this Section 19.02 shall affect or reduce any of the obligations of
Tenant hereunder, and all such obligations shall continue in full effect as
obligations of a principal and not as obligations of a guarantor or surety, to
the same extent as though no assignment or subletting had been made, provided
that performance by any such assignee or sublessee of any of the obligations of
Tenant under this Lease shall be deemed to be performance by Tenant. No sublease
or assignment made as permitted by this Section 19.02 shall impose any
obligations on Landlord or otherwise affect any of the rights of Landlord under
this Lease. Neither this Lease nor the term hereby demised shall be mortgaged by
Tenant, nor shall Tenant mortgage or pledge the interest of Tenant in and to any
sublease of the Premises or the rentals payable thereunder. Any mortgage,
pledge, sublease or assignment made in violation of this Section 19.02 shall be
void. Tenant shall, within ten days after the execution and delivery of any such
assignment or the sublease of all or substantially all of the Premises, deliver
a conformed copy thereof to Landlord. Within ten days after the execution and
delivery of any sublease of a portion of the Premises, Tenant shall give notice
to Landlord of the existence and term thereof, and of the name and address of
the subtenant thereunder.

SECTION 20

FIXTURES AND EQUIPMENT

20.01 Subject to Section 20.02 below, all fixtures, machinery, equipment,
improvements and appurtenances attached to, or built into, the Premises at the
commencement of, or during the Term, including overhead cranes installed as of
the Commencement Date (but not any replacements of such overhead cranes),
excepting those placed there by or at the expense of Tenant, shall become and
remain a part of the Premises; shall be deemed the property of Landlord, without
compensation or credit to Tenant; and shall not be removed by Tenant at the
Expiration Date unless Landlord requests their removal.

20.02 All movable non-structural partitions, business and trade fixtures,
machinery and equipment, communications equipment and office equipment, that are
installed in or affixed to the Premises by, or for the account of, Tenant
without expense to Landlord and

 

11



--------------------------------------------------------------------------------

that can be removed without structural damage to the Premises, any overhead
crane which is installed after the Commencement Date whether or not replacing an
existing crane and related infrastructure installed by Tenant, and all
furniture, furnishings and other articles of movable personal property owned by
Tenant and located in the Premises (collectively, the “Tenant’s Property”) shall
be and shall remain the property of Tenant and may be removed by Tenant at any
time during the Term, provided Tenant repairs or pays the cost of repairing any
damage to the Premises resulting from the removal thereof. At or before the
Expiration Date, or the date of any earlier termination, Tenant, at its expense,
shall remove from the Premises all of Tenant’s Property (except such items
thereof as Landlord shall have expressly permitted, in writing, to remain, which
property shall become the property of Landlord), and Tenant shall repair any
damage to the Premises or the Premises resulting from removal of Tenant’s
Property. Any other items of Tenant’s Property that shall remain in the Premises
for more than thirty (30) days after the Expiration Date, or more than thirty
(30) days following an earlier termination date, may, at the option of Landlord,
be deemed to have been abandoned, and in such case, such items may be retained
by Landlord as its property or be disposed of by Landlord.

SECTION 21

NOTICES

21.01 Any notice required to be given by either party pursuant to this Lease
shall be in writing and shall be deemed to have been properly given, rendered or
made only if personally delivered, or if sent by Federal Express or other
comparable commercial overnight delivery service, addressed to the other party
at the addresses set forth below (or to such other address as Landlord or Tenant
may designate to each other from time to time by written notice), and shall be
deemed to have been given, rendered or made on the day so delivered or on the
first business day after having been deposited with the courier service:

 

If to Landlord:    KrisLee-Texas, LLC    33 Bloomfield Hills Parkway, Suite 240
   Bloomfield Hills, MI 48304    Attn: Robert J. Skandalaris If to Tenant:   
Manitex, Inc.    3000 South Austin Avenue    Georgetown, TX 78627    Attn: David
J. Langevin With copy to:    Veri-Tek International, Corp.    50120 Pontiac
Trail    Wixom, MI 48393    Attn:                         

 

12



--------------------------------------------------------------------------------

SECTION 22

DEFAULT; REMEDIES

22.01 Each of the following shall constitute a default by Tenant under this
Lease: (a) if Tenant fails to pay any installment of rent and such failure
continues for more than seven (7) days after delivery to Tenant of written
notice from Landlord that such rent installment was not paid when due under this
Lease; (b) if Tenant fails to timely comply with any or all of the other
obligations specifically imposed on Tenant under this Lease and such failure
continues for more than thirty (30) days after Landlord’s delivery to Tenant of
written notice of such default; provided, however, that if the default cannot,
by its nature, be cured within such thirty (30) day period, Tenant shall not be
deemed in default if and so long as it commences a cure of such default within
the initial thirty (30) day cure period, and thereafter diligently and
continuously pursues such cure to completion; or (c) Tenant or any guarantor
hereof shall file a petition in bankruptcy of insolvency or for reorganization
or arrangement under the bankruptcy laws of the United States or under any
insolvency act of any state, or shall voluntarily take advantage or any such law
or act by answer or otherwise, or shall be dissolved or shall make an assignment
for the benefit of creditors.

22.02 (a) Landlord, in addition to the remedies given in this Lease or under the
law, may do any one or more of the following if Tenant commits a default under
Section 22.01:

(i) terminate this Lease, in which case Tenant shall then surrender the Premises
to Landlord; or

(ii) enter and take possession of the Premises in accordance with applicable law
and remove Tenant, with or without having ended the Lease.

(b) In the event of declaration of forfeiture pursuant to 22.02(a)(ii) above at
or after the time of re-entry, Landlord may re-lease the Premises or any
portion(s) of the Premises for a term or terms and at a rent which may be less
than or exceed the balance of the Term of and the rent reserved under this
Lease. In such event Tenant will pay to Landlord as liquidated damages for
Tenant’s default any deficiency between the total rent reserved and the net
amount, if any, of the rents collected on account of the lease or leases of the
Premises which otherwise would have constituted the balance of the term of this
Lease. In computing such liquidated damages, there will be added to the
deficiency any expenses which Landlord may incur in connection with re-leasing,
such as legal expenses, reasonable attorneys’ fees, brokerage fees and expenses,
advertising and for keeping the Premises in good order or for preparing the
Premises for re-leasing. Any such liquidated damages will be paid in monthly
installments by Tenant on the date which minimum net rental is due and any suit
brought to collect the deficiency for any month will not prejudice Landlord’s
right to collect the deficiency for any subsequent month by a similar
proceeding. In lieu of the foregoing computation of liquidated damages, Landlord
may elect, at its sole option, to receive liquidated damages in one payment
equal to any deficiency between the total rent reserved hereunder and the fair
and reasonable rental of the premises, both discounted at ten percent (10%) per
annum to present value at the time of declaration of forfeiture.

(c) Landlord shall use its best efforts to mitigate its damages by making
commercially reasonable efforts to relet the Premises on reasonable terms.
Landlord may relet for a shorter or longer period of time than the Term and make
any necessary repairs

 

13



--------------------------------------------------------------------------------

or alterations. Landlord may relet on any commercially reasonable terms
including a reasonable amount of free rent. If Landlord relets for a period of
time longer than the current Lease Term, then any special concessions given to
the new tenant shall be allocated throughout the entire reletting Term to not
unduly reduce the amount of consideration received by Landlord during the
remaining period of Tenant’s Term.

22.03 Landlord shall be in default of this Lease if it fails to perform any
obligation of Landlord under this Lease and such failure is not cured within
forty-five (45) days after written notice thereof is given by Tenant to
Landlord; however, if such failure cannot reasonably be cured within forty-five
(45) days, Landlord shall not be in default of this Lease if Landlord commences
to cure the failure within such forty-five (45) day period, diligently continues
to cure the default, and completes the cure within an additional 90 days. If
Landlord does not act with diligence to cure the default or such default remains
uncured after the expiration of the Landlord’s cure period or if, in an
emergency situation where Tenant will suffer material harm if it does not act
immediately to cure the default and provides Landlord with contemporaneous
telephonic notice (followed by written notice to Landlord) of the nature of the
emergency and the limited cure that Tenant plans to undertake (which cure shall
be limited only to protect against material harm to Tenant), Tenant may cure the
default at Landlord’s expense (to the extent that the costs and expenses of the
cure are reasonable). If pursuant to the foregoing Tenant pays any reasonable
sum in order to cure Landlord’s default, such reasonable sum shall be
reimbursed, together with interest thereon at 10% per annum, by Landlord to
Tenant upon forty-five (45) days’ written notice, which notice shall include all
necessary supporting documentation, and Tenant shall not be entitled to offset
any such amounts against minimum net rent or any other amount due under this
Lease.

SECTION 23

SURRENDER OF PREMISES; HOLDOVER

23.01 On the last day of the Term, or upon any earlier termination of this
Lease, (a) Tenant shall deliver the Premises to Landlord in the condition
required to be maintained by Tenant under this Lease, subject to ordinary wear
and tear, casualty loss, and such conditions, damage or destruction as Landlord
is required to repair or restore under this Lease, and (b) Tenant shall remove
all of Tenant’s Property from the Premises. The obligations imposed under the
preceding sentence shall survive the termination or expiration of this Lease. If
Tenant remains in possession of the Premises after the Expiration Date or after
any earlier termination date of this Lease or of Tenant’s right to possession:
(a) Tenant shall be deemed a month to month tenant; (b) Tenant shall pay one
hundred ten percent (110%) of the minimum net rent last prevailing hereunder;
and (c) there shall be no renewal or extension of this Lease by operation of
law. The provisions of this Section 23.01 shall not constitute a waiver by
Landlord of any re-entry rights of Landlord provided hereunder or by law.

SECTION 24

PERFORMANCE BY LANDLORD OF TENANT’S COVENANTS

24.01 If Tenant defaults beyond applicable notice and cure periods in the
performance of any non-monetary covenant of Tenant under this Lease, Landlord
may (but shall not be required to), and without waiving or release Tenant from
any of Tenant’s obligations, perform the covenant. All out of pocket costs
reasonably incurred by Landlord in performing such covenant shall be deemed
additional rent and shall be payable, together with interest thereon at the
prime rate published from time to time by the Wall Street Journal, to Landlord
within forty-five (45) days after delivery by Landlord of an invoice to Tenant.

 

14



--------------------------------------------------------------------------------

SECTION 25

NON-WAIVER; LEGAL COSTS; PARTIES BOUND

25.01 The failure of either party to insist, in any one or more instances, upon
the strict performance of any one or more of the obligations of this Lease, or
to exercise any election herein contained, shall not be construed as a waiver or
relinquishment for the future of the performance of such one or more obligations
of this Lease or of the right to exercise such election, but the Lease shall
continue and remain in full force and effect with respect to any subsequent
breach, act or omission. The receipt and acceptance by Landlord of any rent or
other payment with knowledge of breach by Tenant of any obligation of this Lease
shall not be deemed a waiver of such breach. Any party in breach or default
under this Lease (the “Defaulting Party”) shall reimburse the other party (the
“Nondefaulting Party”) upon demand for any reasonable costs or expenses that the
Nondefaulting Party incurs in connection with the breach or default, regardless
whether suit is commenced or judgment entered. Such costs shall include legal
fees and costs incurred for the negotiation of a settlement, enforcement of
rights or otherwise. Furthermore, in the event of litigation, the court in such
action shall award to the party in whose favor a judgment is entered, a
reasonable sum as attorneys’ fees and costs, which sum shall be paid by the
losing party. Except as otherwise expressly provided for in this Lease, this
Lease shall be binding upon, and inure to the benefit of, the successors and
assignees of the parties hereto. In the event of a sale or conveyance by
Landlord of the Premises, the same shall operate to release Landlord from
liability for any of Landlord’s obligations under this Lease to the extent such
obligations have not accrued or are otherwise not required to be observed or
performed at or prior to the date of such sale or conveyance, except that the
purchaser or grantee shall be deemed to have assumed liability for the
performance and observance of all covenants and agreements of Landlord under the
Lease whether or not accrued at the time of the sale or conveyance. No
obligation of Landlord or Tenant shall arise under this Lease until this Lease
is signed by, and delivered to, both Landlord and Tenant.

 

15



--------------------------------------------------------------------------------

SECTION 26

BROKERS

26.01 Landlord and Tenant each represent and warrant to the other that they have
not contracted with a broker, finder or similar person in connection with this
Lease, and each party shall defend, indemnify and hold the other harmless from
and against all liability, cost and expense, including reasonable attorneys’
fees, incurred as a consequence of any claim asserted by a person alleging to
have contracted or dealt with one of the parties hereto in connection with this
Lease.

SECTION 27

TENANT’S EXTENSION OPTIONS

27.01 Tenant shall have two (2) options to extend the term of this Lease for
additional periods of five (5) years each, the first such extension period
beginning on the first day of the one hundred forty-fifth (145th) full calendar
month after the Commencement Date and ending on the last day of the two hundred
forth (204th) full calendar month after the Commencement Date (such extension
period hereinafter referred to as the “First Extension Term”) and the second
such extension period beginning on the first day of the two hundred fifth
(205th) full calendar month after the Commencement Date and ending on the last
day of the two hundred sixty-forth (264th) full calendar month after the
Commencement Date (the “Second Extension Term). The First Extension Term and the
Second Extension Term are from time to time referred to herein as the “Extension
Terms”). Notwithstanding the foregoing, however, Tenant shall not be entitled to
so extend the Term of the Lease if Tenant is in default under this Lease at the
time for exercise of any such extension beyond applicable notice and cure
periods provided herein. The option to extend the Term granted to Tenant must be
exercised, if at all, by written notice to Landlord given not less than six
(6) months prior to (i) as to the First Extension Term, the expiration date of
the initial Term specified in Section 2.01, or as to Second Extension Term, the
expiration date of the Term, as extended for the First Extension Term.

27.02 Tenant’s possession of the Premises during the Extension Terms shall be
under and subject to all the terms, covenants and conditions set forth in the
Lease, with the exception that the minimum net rental payable during any
Extension Term shall be the then-market rate for similar industrial buildings
within the market area for the Premises. In the event the parties are unable in
good faith to agree upon the market rent for any Extension Term, the issue shall
be determined by three independent MAI appraisers with commercial/industrial
rental real estate experience in the area where the Premises is located, one
selected by Landlord, one by Tenant, and the third by the other two so chosen.
The parties shall each appoint their respective appraiser within ten (10) days
after either party declares an impasse by written notice to the other, and the
third appraiser shall be selected within ten (10) days after the first two are
chosen. The third appraiser shall, within ten (10) days of receipt of the two
appraisers’ determinations, select the determination of Landlord’s or Tenant’s
appraiser which he or she believes reflects the market rent. The determination
of the third appraiser shall be binding upon Landlord and Tenant, and judgment
thereon may be entered in any court of competent jurisdiction. The cost of the
third appraiser shall be borne equally by Landlord and Tenant.

 

16



--------------------------------------------------------------------------------

SECTION 28

GUARANTY

28.01 As a material inducement for Landlord to execute this Lease, Tenant agrees
that upon request, any shareholder or an unlimited Guaranty of Tenant’s
covenants and obligations, a copy of which Guaranty is attached hereto as
Exhibit “B”.

SECTION 29

29.01 Intentionally Left Blank.

SECTION 30

BANKRUPTCY OR INSOLVENCY

30.01 Conditions to the Assumption and Assignment of this Lease under Chapter 7,
11 or 13 of the Bankruptcy Code: In the event that Tenant shall become a Debtor
under Chapter 7, 11 or 13 of the Bankruptcy Code, and the Trustee or Tenant
shall elect to assume this Lease for the purpose of assigning the some or
otherwise, such election and assignment may only be made if all of the terms and
conditions of Sections 29.02 and 29.04 hereof are satisfied. The Tenant
acknowledges that Landlord has executed this Lease based on Tenant’s inducements
as to its financial integrity, business experience and ability to continuously
occupy and use the Premises. Under these circumstances, Tenant agrees that
should Tenant, as Debtor-In-Possession, or any Trustee appointed for Tenant,
fail to elect to assume this Lease within sixty (60) days after the filing of
the petition in bankruptcy, this Lease shall be deemed to have been rejected,
Tenant further knowingly and voluntarily waives any right to seek additional
time to affirm or reject this Lease and acknowledges that there is no cause to
seek such extension. If Tenant, as Debtor-In-Possession, or the Trustee abandons
the Premises, the same shall be deemed a rejection of this Lease. Landlord shall
be entitled to at least thirty (30) days prior written notice from Tenant, as
Debtor-In-Possession, or its Trustee of any intention to abandon the Premises.
Landlord shall thereupon be immediately entitled to possession of the Premises
without further obligation to Tenant or the Trustee, and this Lease shall be
cancelled, but Landlord’s right to be compensated for damages in such proceeding
shall survive.

30.02 Conditions to the Assumption of this Lease In Bankruptcy Proceedings:

(a) No election by the Trustee or Debtor-In-Possession to assume this Lease,
whether under Chapter 7, 11 or 13, shall be effective unless each of the
following conditions which Landlord and Tenant acknowledge are commercially
reasonable in the context of a bankruptcy proceeding of Tenant, have been
satisfied, and Landlord has so acknowledged in writing:

(1) The Trustee or the Debtor-In-Possession has cured, or has provided Landlord
adequate assurance (as defined below) that:

(i) Within ten (10) days from the date of such assumption the Trustee will cure
all monetary defaults under this Lease; and

(ii) Within thirty (30) days from the date of such assumption the Trustee will
cure all nonmonetary defaults under this Lease.

 

17



--------------------------------------------------------------------------------

(2) The Trustee or the Debtor-In-Possession has compensated, or has provided to
Landlord adequate assurance that within ten (10) days from the date of
assumption Landlord will be compensated for any pecuniary loss incurred by
Landlord arising from the default of Tenant, the Trustee, or the
Debtor-In-Possession as recited in Landlord’s written statement of pecuniary
loss sent to the Trustee or Debtor-In-Possession.

(3) The Trustee or the Debtor-In-Possession has provided Landlord with adequate
assurance of the future performance (as defined below) of each of Tenant’s, the
Trustee’s or Debtor-In-Possession’s obligations under this Lease, provided,
however, that:

(i) The Trustee or Debtor-in-Possession shall also deposit with Landlord, as
security for the timely payment of minimum net rent and additional rent, an
amount equal to three (3) months minimum net rent and additional rent accruing
under this Lease; and

(ii) If not otherwise required by the terms of this Lease, the Trustee or
Debtor-In-Possession shall also pay in advance on a rent day one-twelfth
(1/12th) of Tenant’s annual obligations under this Lease for real estate taxes,
insurance premiums and similar charges.

(iii) The obligations imposed upon the Trustee or Debtor-In-Possession shall
continue with respect to Tenant or any assignee of this Lease after the
completion-of bankruptcy proceedings.

(4) The assumption of this Lease will not breach any provision in any other
lease, mortgage, financing agreement or other agreement by which Landlord is
bound relating to the Premises; or

(5) The Tenant as Debtor-In-Possession or its Trustee shall provide the Landlord
at least forty-five (45) days prior written notice of any proceeding concerning
the assumption of this Lease.

(b) For purposes of this Section 30, Landlord and Tenant acknowledge that, in
the context of a bankruptcy proceeding of Tenant, at a minimum, “adequate
assurance” shall mean:

(1) The Trustee or the Debtor-In-Possession has and will continue to have
sufficient unencumbered assets after the payment of all secured obligations and
administrative expenses to assume Landlord that the Trustee or
Debtor-In-Possession will have sufficient funds to fulfill the obligations of
Tenant under this Lease.

(2) The Bankruptcy Court shall have entered an Order segregating sufficient cash
payable to Landlord and/or the Trustee or Debtor-In-Possession shall have
granted a valid and perfected first lien and security interest and/or mortgage
in property of Tenant, the Trustee or Debtor-In-Possession, acceptable as to
value and kind to Landlord, to secure to Landlord the obligation of the Trustee
or Debtor-In-possession to cure the monetary and/or nonmonetary defaults under
this Lease within the time periods set forth above.

30.03 Landlord’s Option to Terminate upon Subsequent Bankruptcy Proceedings of
Tenant; in the event that this Lease is assumed by a Trustee appointed for
Tenant or by Tenant as Debtor-In-Possession, under the provisions of
Section 30.02 hereof, and

 

18



--------------------------------------------------------------------------------

thereafter Tenant is liquidated or files a subsequent petition for
reorganization or adjustment of debts under Chapter 11 or 13 of the Bankruptcy
Code, then, and in either of such events, Landlord may, at its option, terminate
this Lease and all rights of Tenant hereunder, by giving Tenant written notice
of its election to so terminate, within thirty (30) days after the occurrence of
either of such events.

30.04 Conditions to the Assignment of this Lease in Bankruptcy Proceedings: If
the Trustee or Debtor-In-Possession has assumed this Lease pursuant to the terms
and provisions of Sections 30.01 and 30.02 hereof, for the purpose of assigning
(or elects to assign) Tenant’s interest under this Lease or the estate created
thereby, to any other person, such interest or estate may be so assigned only if
Landlord shall acknowledge in writing that the intended assignee has provided
adequate assurance as defined in this Section 30.04 of future performance of all
of the terms, covenants end conditions of this Lease to be performed by Tenant.

For purposes of this Section 30.04, Landlord and Tenant acknowledge that, in the
context of a bankruptcy proceeding of Tenant, at a minimum, “adequate assurance
of future performance” shall mean that each of the following conditions have
been satisfied, and Landlord has so acknowledged in writing:

(a) The assignee has submitted a current financial statement audited by a
Certified Public Accountant which shows a net worth and working capital in
amounts determined to be sufficient by Landlord to assure the future performance
by such assignee of Tenant’s obligations under this Lease.

(b) The assignee, if requested by Landlord, shall have obtained guarantees in
form and substance satisfactory to Landlord from one or more persons who satisfy
Landlord’s standards of creditworthiness.

(c) The Landlord has obtained all consents or waivers from any third party
required under any lease, mortgage, financing arrangement or other agreement by
which Landlord is bound to permit Landlord to consent to such assignment.

30.05 Use and Occupancy Charges: When, pursuant to the Bankruptcy Code, the
Trustee or Debtor-In-Possession shall be obligated to pay reasonable use and
occupancy charges for the use of the Premises or any portion thereof, such
charges shall not be less than the minimum net rent as defined in this Lease,
additional rent and all other monetary obligations of Tenant as set forth in
this Lease.

30.06 Tenant’s Interest not Transferable by Virtue of State Insolvency Law
without Landlord’s Consent: Neither Tenant’s interest in this Lease, nor any
lesser interest of Tenant herein, nor any estate of Tenant hereby created, stall
pass to any trustee, receiver, assignee for the benefit of creditors, or any
other person or entity, or otherwise by operation of law under the laws of any
state having jurisdiction of the person or property of Tenant (hereinafter
referred to as the “state law”) unless Landlord shall consent to such transfer
in writing. No acceptance by Landlord of rent or any other payments from any
such trustee, receiver, assignee, person or other entity shall be deemed to have
waived, nor shall it waive the need to obtain Landlord’s consent, or Landlord’s
right to terminate this Lease for any transfer of Tenant’s Interest under this
Lease without such consent.

30.07 Landlord’s Option to Terminate upon Insolvency of Tenant or Guarantor
under State Law or upon Insolvency of Guarantor under Federal Bankruptcy Law: In
the event the estate of Tenant created hereby shall be taken in execution or by
process

 

19



--------------------------------------------------------------------------------

of law, or if Tenant or Tenant’s guarantor (“Guarantor”) (if applicable), shall
be adjudicated insolvent pursuant to the provisions of any present or future
insolvency law under state law, or if any proceedings are tiled by or against
the Guarantor under the Bankruptcy Code, or any similar provisions of any future
federal bankruptcy law, or if a custodian, receiver or trustee of the property
of Tenant or the Guarantor shall be appointed under state law by reason of
Tenant’s or the Guarantor’s Insolvency or their inability to pay their debts as
they become due or otherwise, or if any assignment shall be made of Tenant’s or
the Guarantor’s property for the benefit of creditors under state law; then and
in such event Landlord may, at its option, terminate this Lease and all rights
of Tenant hereunder by giving Tenant written notice of the election to so
terminate within thirty (30) days after the occurrence of such event.

SECTION 31

GENERAL

31.01 This Lease can be modified or amended only by a written agreement signed
by Landlord and Tenant.

31.02 Upon request of either Landlord or Tenant, the parties shall execute a
memorandum of this Lease in recordable form.

31.03 The laws of the State where the Premises are located will control in the
construction and enforcement of this Lease, without regard to conflicts of law
principles.

31.04 Time is of the essence in all respects under this Lease. If the time for
performance hereunder falls on a Saturday, Sunday or a day that is recognized as
a holiday in such State, then such time shall be deemed extended to the next day
that is not a Saturday, Sunday or recognized holiday.

31.05 All prior understandings and agreements between the parties are merged
into this Lease, which alone fully and completely expresses the agreements and
understandings of the parties.

31.06 The illegality, invalidity or unenforceability of any term or provision of
this Lease shall not affect or render illegal, invalid or unenforceable any
other term or provision, all of which shall remain in full force and effect.

31.07 This Lease may be executed in several counterparts, each of which shall be
an original but all of which shall collectively comprise a single instrument.

IN WITNESS WHEREOF, the Landlord and Tenant have executed this Lease as of the
date set forth on page 1.

 

LANDLORD:     TENANT: KRISLEE-TEXAS, LLC ,     MANITEX, INC., a Michigan limited
liability company     a Texas corporation By:  

/s/ Robert J. Skandalaris

    By:  

/s/ David J. Langevin

Its:  

 

    Its:  

 

 

20



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PREMISES

 

[TO BE ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT B

GUARANTY OF LEASE

THIS IS A GUARANTY OF THE LEASE dated April     , 2006, by and between
KRISLEE-TEXAS, LLC, a Michigan limited liability company (“Landlord”) and
QUANTUM VALUE MANAGEMENT, LLC., (“QVM”) a Delaware limited liability company and
MANITEX, LLC, a Delware limited liability company (individually each a
“Guarantor” and collectively “Guarantors”).

The undersigned, QUANTUM VALUE MANAGEMENT, LLC., (“QVM”) a Delaware limited
liability company, whose address is 33 Bloomfield Hills Parkway, Suite 240,
Bloomfield Hills, Michigan 48304, in consideration of the leasing of the leased
premises described in the annexed Lease (“Lease”) to the above named Tenant, do
hereby covenant and agree as follows:

 

  A. The undersigned, jointly and severally does hereby irrevocably guarantee
the full, faithful and timely payment and performance by Tenant of all of the
payments, covenants and other obligations of Tenant under or pursuant to the
Lease. If Tenant shall default at any time in the payment of any minimum net
rent, Additional Rent or any other sums, costs or charges whatsoever, or in the
performance of any of the other covenants and obligations of Tenant, under or
pursuant to the Lease, the undersigned, at their cost and expense, shall, on
demand of the Landlord, fully and promptly, and well and truly, pay all rent,
sums, costs and charges to be paid by Tenant, and perform all the other
covenants and obligations to be performed by Tenant, under or pursuant to the
Lease. In addition, the undersigned shall, on Landlord’s demand pay to Landlord
any and all sums due to Landlord, including (without limitation) all interest on
past due obligations of Tenant, costs advanced by Landlord, and damages and all
expenses (including attorneys’ fees and litigation costs) that may arise as a
consequence of Tenant’s default. The undersigned hereby waive all requirements
of notice of the acceptance of this Guaranty and all requirements of notice of
breach or non-performance by Tenant. Manitex, Inc., a Texas corporation, whose
address is 3000 South Austin Avenue, Georgetown, TX 78627.

 

  B. The obligations of the undersigned hereunder are independent of, and may
exceed, the obligations of Tenant. A separate action or actions may, at
Landlord’s option, be brought and prosecuted against the undersigned, whether or
not any action is first or subsequently brought against Tenant, or whether or
not any action is first or subsequently brought against Tenant, or whether or
not Tenant is joined in any such action, and the undersigned may be joined in
any action or proceeding commenced by Landlord against Tenant arising out of, in
connection with or based upon the Lease. The undersigned waives any right to
require Landlord to proceed against Tenant or pursue any other remedy in
Landlord’s power whatsoever, any right to complain of delay in the enforcement
of Landlord’s rights under the Lease, and any demand by Landlord and/or prior
action by Landlord or any nature whatsoever against Tenant, or otherwise.
Manitex is the sole shareholder of Manitex, Inc.

 

2



--------------------------------------------------------------------------------

  C. This Guaranty shall remain and continue in full force and effect and shall
not be discharged in whole or in part notwithstanding (whether prior or
subsequent of the execution hereof) any alteration, renewal, extension,
modification, amendment or assignment of, or subletting, concession,
franchising, licensing or permitting under the Lease. The undersigned hereby
waive notice of any of the foregoing, and agree that the liability of the
undersigned hereunder shall be based upon the obligations of Tenant set forth in
the Lease as the same may be altered, renewed, extended, modified, amended or
assigned. For the purpose of this Guaranty and the obligations and liabilities
of the undersigned hereunder, “Tenant” shall be deemed to include any and all
assignees, subtenants, permittees or others directly or indirectly operating or
conducting a business in or from the Premises, as fully as if any of the same
were the named Tenant under the Lease. Quantum Value Management, LLC is the sole
member of Manitex, LLC.

 

  D. The undersigned’s obligations hereunder shall remain fully binding although
Landlord may have waived one or more defaults by Tenant, extended the time of
performance by Tenant, released, returned or misapplied other collateral at any
time given as security for Tenant’s obligations (including other guaranties)
and/or released Tenant from the performance of its obligations under the Lease.

 

  E. This Guaranty shall remain in full force and effect notwithstanding the
institution by or against Tenant or bankruptcy, reorganization, readjustment,
receivership or insolvency proceedings of any nature, or the disaffirmance of
the lease in any such proceedings or otherwise.

 

  F. This Guaranty shall be applicable to and binding upon the heirs, executors,
administrators, representatives, successors and assigns of Landlord, Tenant and
the undersigned. Landlord may require any successor member of Guarantors to
provide a Guaranty of Tenant’s obligations in the event of a change in control
of Guarantor. Landlord may upon written notice to Guarantor assign this Guaranty
in whole or in part in connection with an assignment of its interest in the
Lease.

 

  G. In the event that Landlord shall institute any suit against the undersigned
for (i) violation of or to enforce any of the covenants or conditions of this
Guaranty; or (ii) to enforce any right of Landlord hereunder; (iii) should the
undersigned institute any suit against Landlord arising out of or in connection
with this Guaranty; (iv) should either party institute a suit against the other
for a declaration of rights hereunder; (v) should either party intervene in any
suit in which the other is a party, or enforce or protect its interest or rights
hereunder, the prevailing party in any such suit shall be entitled do the fees
of its attorney(s) in the reasonable amount thereof, to be determined by the
court and taxed as a part of the costs therein.

 

  H. The execution of this Guaranty prior to execution of the Lease shall not
invalidate this Guaranty or lessen the obligations of Guarantor(s) hereunder.

 

  I. Guarantors have full power and authority to provide this Guaranty and to
carry out the transactions contemplated hereby. The undersigned is duly
authorized to execute this Guaranty on behalf of Guarantors.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Guaranty this
            day of April, 2006.

 

WITNESSETH:     QUANTUM VALUE MANAGEMENT,     LLC a Delaware limited liability
company

 

    By:  

/s/ David J. Langevin

 

    Its:  

 

      WITNESSETH:     MANITEX, LLC     a Delaware limited liability company

 

    By:  

/s/ David J. Langevin

 

    Its:  

 

 

STATE OF MICHIGAN   )   )SS COUNTY OF OAKLAND   )

The foregoing Guaranty was acknowledged before me this          day of April,
2006, by                                                   of Quantum Value
Management, LLC.

 

 

Notary Public                                                          
County, Michigan Acting in Oakland County, Michigan My Commission Expires:
                                    

 

4